DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 232, 235, 236, 238, 239, 321, and 323-325 are pending in this application.
Cancellation of claims 233, 237, and 320 is acknowledged.
Addition of new claims 324 and 325 is acknowledged.

Claims 232, 235, 236, 238, 239, 321, and 323-325 are examined.


Examiner’s Remarks
The Examiner notes the claims recite, “delaying onset or delaying progression of frailty” (independent claim 232 as amended), and “wherein the frailty phenotype is selected from the group consisting of: hair loss, dermatitis, kyphosis, grip strength, a gait disorder, hearing loss, cataracts, corneal opacity, eye discharge, vision loss, nasal discharge, age-related fat loss, and tremors” (claim 323).  For purposes of examination, the term “frailty” will be given its broadest reasonable interpretation, i.e., including symptoms/conditions named in the instant claim set (e.g., claim 323) as well as other symptoms/conditions known to be associated with frailty.


Withdrawn Rejections
The rejection of claims 232, 235-239, 320, and 323 under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Halfon is withdrawn in view of Applicant’s amendment to independent claim 232.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following rejection is newly added, as necessitated by Applicant’s amendment filed 27 September 2022:
Claims 232, 235, 236, 238, 239, 321, and 323 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 232 recites, “wherein the therapeutically effective amount is at least 100 mg”.  However, the specification only recites a minimum amount of alpha-ketoglutarate of 350 mg (e.g., see as-filed specification, paragraphs [0104], [0117]), and does not teach an amount for Vitamin D.  Therefore, the phrase “wherein the therapeutically effective amount is at least 100 mg” constitutes new matter.
Dependent claims 235, 236, 238, 239, 321, and 323 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim.
If Applicant feels this rejection is in error, Applicant may point out, by page and paragraph number, support for the limitation in the specification as filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejection is newly added, as necessitated by Applicant’s amendment filed 27 September 2022:
Claims 232, 235, 236, 238, 239, 321, and 323 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 232 recites, “wherein the therapeutically effective amount is at least 100 mg”.  It is not clear if the “therapeutically effective amount” refers to the amount of Ca-AKG, the amount of vitamin D, or the combined total amount for both Ca-AKG and vitamin D.  Therefore, the metes and bound of the claim are unclear.
Dependent claims 235, 236, 238, 239, 321, and 323 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim.
For purposes of examination, the claims shall be construed wherein the “therapeutically effective amount” refers to the amount of Ca-AKG (since only amounts of Ca-AKG are specified in the as-filed specification).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 233, 235-239, 320, 321, and 323 under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Halfon and further in view of Pierzynowski is modified as follows, as necessitated by Applicant’s amendment filed 27 September 2022:
Claims 232, 235, 236, 238, 239, 321, and 323-325 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (“Greenberg”, US 2014/0056862) in view of Halfon et al. (“Halfon”, Hindawi Publishing Corp., BioMed Res. Intl., Vol. 2015, Article ID 953241, 11 pages) and Pierzynowski (US 2011/0039935), and optionally further in view of Correale et al. (“Correale”, J. Immun., Vol. 185, pp. 4948-4958, 2010), cited by Applicant in IDS filed 28 September 2022).
Regarding claims 232 and 323, Greenberg teaches nutritional compositions for maximizing muscle protein synthesis while minimizing catabolism of muscle proteins, which includes α-hydroxyisopcaproic acid and α-ketoglutarate (e.g., abstract).  The nutritional compositions may provide for retention of lean body mass, which helps to avoid loss of independence and functionality, as well as to improve quality of life especially in the elderly at risk of sarcopenia and frailty (id.).  While Greenberg does not specifically recite “delaying onset or delaying progression of frailty”, it is noted that, since Greenberg teaches the retention of lean body mass helps to avoid loss of functionality and improves quality of life in the elderly at risk of frailty, the skilled artisan would reasonably surmise such conditions (i.e., loss of lean body mass and functionality) to be associated with frailty, and thus would also reasonably expect the nutritional compositions would delay onset or progression of frailty itself, absent evidence otherwise.  The compositions may include additional ingredients such as vitamins (e.g., paragraph [0014], claim 27); specifically, vitamins such as Vitamin D may be included (e.g., paragraph [0106]). 
Greenberg does not exemplify a combination of α-ketoglutarate and vitamin D sufficiently to anticipate the claims, and does not specifically teach α-ketoglutarate in the form of calcium AKG (claim 232 as amended) or in sustained form (claim 321).
However, vitamin D is already known for being beneficial for improving muscle function, especially in the elderly frail patient.  For example, Halfon teaches low vitamin D status is consistently associated with frailty, and vitamin D supplementation has beneficial effects on muscle strength, balance, and gait in diverse settings, including the elderly (e.g., page 8, Section 10. Conclusion).  
Additionally, Pierzynowski teaches that, in administering α-ketoglutarate, calcium AKG provides slowed uptake with longer lasting effect (e.g., paragraphs [0057], [0060]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to help maintain a delay onset or progression of frailty with a composition comprising calcium alpha-ketoglutarate and Vitamin D; thus arriving at the claimed invention.  One skilled in the art would be motivated to select vitamin D for inclusion in the composition of Greenberg because the inclusion of vitamin D in the composition provides the benefits of improved muscle strength, balance, and gait, as taught by Halfon.  Furthermore, the skilled artisan would reasonably expect success from including vitamin D in the composition because Greenberg specifically names vitamin D for possible inclusion in its compositions. 
Additionally,  it would have been obvious to a person having ordinary skill in the art at the time the invention was filed administer AKG as calcium salt, in a sustained form; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because said form of AKG provides the benefits of slowed uptake with longer lasting effect, as taught by Pierzynowski.
Regarding therapeutically active amounts of calcium AKG (claim 232 as amended (see interpretation at paragraph 11, above), claim 324), Greenberg teaches amounts of α-ketoglutarate of about 2g to about 20g (e.g., paragraph [0029]), which is within the claim amount of “at least 100 mg” (claim 232), or overlaps the claimed amount of “no more than 2000 mg” (claim 324), since “about 2 g” (i.e., 2,000 mg) includes amounts slightly less than 2,000 mg as well as 2,000 mg.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  In this case, it would be within the purview of the ordinarily skilled artisan to select an amount from within the range taught by Greenberg, including amounts which overlap those instantly claimed, with a reasonable expectation of success.
Regarding the limitation wherein the subject is female (claim 232 as amended), Greenberg teaches subjects include humans (e.g., paragraph [0047]).  Since only two choices of gender are available (i.e., male and female), the skilled artisan would easily envisage female as a choice of human, absent evidence otherwise.  Optionally additionally, Correale teaches estrogen-promoted differences in vitamin D3 metabolism suggest a greater protective effect of vitamin D3-based therapeutic strategies in women (e.g., see abstract), and thus the skilled artisan would be further motivated to administer the composition of the prior art to a female, with a reasonable expectation of success.
Regarding claims 235 and 236, Greenberg teaches oral forms of the composition, including tablets (e.g., paragraphs [0106], [0108], [0109]).
Regarding claims 238 and 239, Greenberg teaches dosage amounts of α-ketoglutarate and other ingredients “per day” (e.g., paragraph [0093]).  Since dosage amounts are provided per day, the skilled artisan would readily envisage dosage in amounts typical for daily dosing, including once or twice daily.
Regarding claim 323, it is noted that, since Greenberg teaches maximizing muscle protein synthesis while minimizing catabolism of muscle proteins (e.g., abstract; claim 33), and Halfon teaches vitamin D supplementation has beneficial effects on muscle strength, balance, and gait, the skilled artisan would reasonably expect the compositions to help in maintaining the health of conditions affected by muscle protein synthesis and strength, including kyphosis, grip strength, and mobility.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." See MPEP 2144.01.
Regarding claim 325, it is noted that, while Greenberg does not specifically teach an amount of calcium α-ketoglutarate of 500 mg, Greenberg teaches its composition may be provided to the patient in one bolus, or several smaller doses (e.g., paragraph [0085]), and thus the skilled artisan would reasonably expect the amounts taught by Greenberg may be divided into smaller doses, including a dose such as 500 mg, with a reasonable expectation of success.  Accordingly, the particular amount claimed does not impart patentability to the claim, absent a showing of unexpected results for the particular amount claimed.


Response to Arguments and Declaration
Applicant's arguments and Declaration filed 27 September 2022 have been fully considered but they are not persuasive.  
Applicant argues independent claim 232 has been amended such that the therapeutically effective amount that is administered to the subject is at least 100 mg, the AKG is Ca-AKG, and subject is female.  Applicant argues such amendments are commensurate in scope with Applicant’s data as provided in the present specification and further supported in the Declaration filed 27 September 2022.  Applicant argues the claimed method exhibits unexpected results over the cited art in that the administration of the combination of vitamin D and Ca-AKG reduced the total frailty index in female mice as compared to female mice in the control group, the vitamin D alone treatment group, and the Ca-AKG alone treatment group, citing the declaration of Dr. Brian Kennedy filed 27 September 2022.  Applicant argues a person of ordinary skill in the art would not have expected such a dramatic sex-specific effect of the claimed combination based on the cited references, citing Greenberg, Halfon, and Boye (cited by Halfon, not part of rejection).
This argument is not persuasive.  Applicant’s data in the Declaration filed 27 September 2022 has been fully considered, but is not persuasive for overcoming the rejection.  While the data presented demonstrates a greater than expected effect for the combination of Ca-AKG and vitamin D (compared to control, Ca-AKG alone, or vitamin D alone) in females but not in males, it is not clear how much of each active is actually being tested, since the Declaration only states “2% Ca-AKG” but does not express any amount of Ca-AKG in terms of weight (mg), and does not express any amount for vitamin D.  Therefore, it is not clear if, or how, the data presented relates to the instantly claimed invention, and/or if the data presented is commensurate in scope with the claimed invention, particularly since the “therapeutically effective amount” recited in independent claim 232 can be any amount greater than 100 mg.  In response to Applicant’s argument regarding teachings in Greenberg, Halfon, and Boye directed to possible differences in vitamin D therapy according to gender, the Examiner disagrees; since Greenberg teaches subjects include humans (e.g., paragraph [0047]), and only two choices of gender are available (i.e., male and female), the skilled artisan would easily envisage female as a choice of human, absent evidence otherwise.  Optionally additionally, since vitamin D is known to provide more favorable results in females in some studies (e.g., see Correale, discussed at page 8, above), the ordinarily skilled artisan would still find it prima facie obvious to select female as a subject, with a reasonable expectation of success.
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611